[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, Barbara Lynn Packer, filed a judgment in this court that was entered in the Circuit Court, Family Court Branch, Racine County, State of Wisconsin on November 24, 1986, wherein the parties marriage was dissolved and joint custody of two minor children was stipulated to with primary physical custody to the defendant mother, and the plaintiff father agreed to pay child support. The parties' stipulation was incorporated into the judgment.
Having filed the foreign judgment pursuant to Connecticut statute, the defendant obtained an order citing the plaintiff to appear in the Waterbury Superior Court to show cause why the defendant's application to increase child support should not be granted. Service on plaintiff was made by certified mail on plaintiff at an address in Elkhorn, Wisconsin. By the defendant's certification of final judgment and in her brief, it is conceded that plaintiff has lived in Wisconsin since the entry of judgment. The defendant moved to Connecticut shortly after the divorce.
When the matter came on for hearing, the court, sua sponte, raised the issue of whether proper jurisdiction had been obtained over the plaintiff and ordered the parties to file briefs.
The defendant relies on the wording of Connecticut General Statutes Sections 46b-71, 56b-56(a), 46b-93, and 46b-162 as sufficient to convey jurisdiction over the plaintiff. No cases are cited by the defendant or by the plaintiff.
The court cites the case of St. Hilaire v. St. Hillaire, No. 299566, Superior Court, J.D. of New Haven and appends a copy of the memorandum addressing the identical issue raised in this case.
This court adopts the reasoning and holding of the St. Hilaire case.
The defendant wife's application for modification is dismissed for lack of personal jurisdiction over the nonresident plaintiff husband.
HARRIGAN, J.